DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2010/0071384) in view of Davis (US 6,769,265).
	As to claims 1 and 9, Lu teaches a method for controlling a refrigerator 100 for a vehicle, the method comprising:
	turning on a switch of the refrigerator 100 when the vehicle is started (paragraph 22 teaches switches for turning refrigerator on an off);
	measuring a temperature of an interior of the refrigerator (paragraph 33), and
	operating the refrigerator in one of a normal mode or a quench mode wherein the interior temperature of the refrigerator 100 is more rapidly decreased as compared to the normal mode (paragraph 45).
	Lu does not explicitly teach measuring the interior temperature at a first time and a second time, determining a temperature change of the interior of the refrigerator from 
	As to claim 2, Lu teaches operating in the quench mode when the temperature measured at the first time is higher than a reference temperature (paragraph 45).
	As to claim 3, The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04, II.) It is noted that the recitation(s) following the term "if" or “when” are merely conditional limitations, and do not clearly set boundaries to the claims. For instance, if the same method is performed and the condition is never reached (i.e. the temperature measured at the first time being higher than a reference temperature and the temperature change in the interior being negative), the method will not be required to meet the recitation of "operating in the quench mode" in response to said condition.  
As to claim 4, Davis teaches operating in the normal mode when the temperature change in the interior is negative (col. 7, lines 1-14).
	As to claim 5, Lu teaches maximizing cooling in a quench mode (paragraph 45, lines 5-8) and Davis taches a higher compressor frequency in a quench mode (col. 7, lines 1-14), but the modified apparatus is silent regarding voltage applied to fans of a condensing module or evaporation module. However, the examiner takes Official Notice that it is well known in the art to increase voltage to heat exchanger fans to increase the cooling capacity of a vapor compression cycle. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Lu to increase the voltage supplied to condenser and evaporator fans during a quench mode as claimed in order to maximize cooling and more quickly achieve the desired storage temperature.
	As to claims 6, Lu, as modified, teaches a compressor 620 and evaporator and condenser fans (paragraph 27) but is silent regarding specific compressor frequency or fan voltage applied during operation. However, the specific operation frequency and voltage are each recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a certain frequency and voltage increase will provide a desired level of increased cooling. Therefore, since the general conditions of the claim were met it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed operational frequencies and voltages.
As to claims 7-8, Lu teaches target temperatures of -5°C to 0°C and 4°C for the quench mode and normal mode operations (paragraph 26). The target temperature is set at a particular value and thus considered to have a control temperature variation of 0°C.
	As to claim 10, Lu teaches operation in a normal mode when a target temperature is reached (paragraph 45).
	As to claim 11, Lu teaches stopping the vapor refrigeration cycle when the temperature falls below a temperature and starting the cycle when the temperature rises to a predetermined temperature or more (paragraph 47).
	As to claim 12, the modified apparatus is silent regarding the period of time over which the rate of temperature change is determined. However, the specific time duration is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a certain time period provides for effective system evaluation. Therefore, since the general conditions of the claim were met it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to use a time period within a range of 30-90 seconds.
	As to claim 14, Lu teaches a compressor 620 and evaporator 640 provided outside of a wall of the refrigerator (Fig. 6), but is silent regarding any support structure. However, the examiner takes Official Notice that it is well-known in the art to use a single support frame for convenience and ease of construction. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to 
	As to claim 15, Lu teaches a vehicle in which the method of controlling the refrigerator of claim 1 is performed (paragraph 3).	
	As to claims 16-20, Lu, as modified and discussed in the rejections above, teaches most of the limitations of the claims and also includes a cavity 120, a temperature sensor 260 disposed in the cavity, a machine room adjacent the cavity 120 (Fig. 6), a compressor 620 disposed in the machine room, a condenser 630 disposed in the machine room, an evaporator 640 accommodated in the cavity, and a controller 660 that operates the compressor 620.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lu and Davis as applied above, and further in view of Bridges (US 5,500,305).
	As to claim 13, Lu, as modified does not explicitly teach a wall of the refrigerator 100 provided as a vacuum adiabatic body as claimed. However, Bridges teaches that it is known to use such a vacuum adiabatic body for insulating a refrigerator (col. 1, lines 20-25), wherein the body includes a first place, a second plate, a seal, vacuum space a heat resistance unit 22, and a port 18 as claimed (Fig. 4). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Lu so that the refrigerator includes a wall provided as a vacuum adiabatic body in the manner as claimed and taught by Bridges in order to improve the insulative properties of the refrigerator and thus reduce energy usage necessary to maintain the interior temperature of the refrigerator at a desired level. 
Response to Arguments
In the Office Action dated 5/3/2021, the Examiner took Official Notice that certain features are old and well known in the refrigeration art.  Applicant has failed to traverse the(se) statement(s). As such, and in accordance with MPEP §2144.03, the statements are now considered admitted prior art.
Applicant’s arguments, see page 11, filed 7/9/2021, with respect to the objections to the drawings have been fully considered and are persuasive. The objections to the drawings have been withdrawn. 
Applicant’s arguments, see page 11, filed with respect to the interpretation of claims 5 and 13-14 under 35 U.S.C. 112(f) have been fully considered and are persuasive. The 112(f) interpretations have been withdrawn. 
Applicant’s arguments, see page 11, filed with respect to the objections to the claims 1-20 have been fully considered and are persuasive. The objections to the claims have been withdrawn. 
Applicant’s arguments, see page 11, filed with respect to the rejections of claims 1-20 under 35 U.S.C. 112 have been fully considered and are persuasive. Said rejections of claims 1-20 have been withdrawn. 
Applicant's arguments, see pages 12-17, filed with respect to the claim rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
	The applicant generally argues that the cited prior art does not teach or suggest determining a temperature change from a first time to a second time and operating the claimed refrigerator in a quench mode if the temperature change is in a positive direction.	

	Additionally, it is argued that Davis does not teach adjusting cooling capacity based on rate of change because it discloses recognition of a cooling load by a reference compressor speed. The examiner respectfully disagrees. Davis teaches determining an internal temperature at periodic intervals using a sensor 143, and then determining a rate of change of the temperature (col. 6, lines 28-40). If the rate of change is positive compressor speed is increased (col. 7, lines 8-12). Therefore it is maintained that Davis teaches adjusting cooling capacity based on rate of change in the manner as claimed.
	It is also argued that the claims include temperature sensing within a time interval without any operation. This argument is not commensurate with the scope of the claims, 
	Finally, it is argued that one of ordinary skill in the art of vehicle refrigerators would not look to the art of general refrigerators to solve problems associated with vehicle refrigerators, as general refrigerators and vehicle refrigerators are different with respect to mobility, usable energy, size, and permissible noise. The examiner respectfully disagrees. Both the Lu and Davis references are directed to adjusting cooling capacity of a refrigerator to cool food to a proper temperature regardless of the particular portability of the device. Therefore one of ordinary skill in the art would be reasonably apprised of the usefulness of each of the references separately and in combination.
	As such it is maintained that the combination of prior art as cited and applied herein meets the limitations of the claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763